                   Case 19-30460-lkg     Doc 23    Filed 06/21/19   Page 1 of 1




               IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS


IN RE:                                                                            In Proceedings
                                                                                  Under Chapter 13
Leo Tigue
                                                                                  Case No.
                                                                                  19−30460−lkg
             Debtor(s)
SSN/Individual Taxpayer ID Number (ITIN):
xxx−xx−2104



                                            ORDER

     This matter is before the Court on the Objection to Confirmation, filed by Russell C Simon,
on 06/14/2019. The trustee has filed an amended objection. Accordingly, IT IS ORDERED that
the objection is MOOT.
   Counsel for the moving party shall serve a copy of this Order by mail to all interested parties
who were not served electronically.


ENTERED: June 21, 2019                                     /s/ Laura K. Grandy
                                                           UNITED STATES BANKRUPTCY JUDGE
